MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           Mar 11 2016, 6:52 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Gregory F. Zoeller
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Douglas Blankenship,                                     March 11, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1508-CR-1158
        v.                                               Appeal from the Dearborn
                                                         Superior Court
State of Indiana,                                        The Honorable Jonathan N.
Appellee-Plaintiff                                       Cleary, Judge
                                                         Trial Court Cause No.
                                                         15D01-1304-FD-226



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1508-CR-1158 | March 11, 2016   Page 1 of 4
                                             Case Summary
[1]   Douglas Blankenship appeals the trial court’s revocation of his probation. The

      sole issue presented for our review is whether the trial court abused its

      discretion when it revoked Blankenship’s probation and ordered him to serve

      the remainder of his entire suspended sentence. Finding no abuse of discretion,

      we affirm.


                                 Facts and Procedural History
[2]   The State charged Blankenship with one count of class D felony theft and one

      count of class D felony receiving stolen property. In October 2013,

      Blankenship pled guilty to the theft charge in exchange for dismissal of the

      receiving stolen property charge. The trial court sentenced Blankenship to 1095

      days in prison, with 915 days suspended to probation.


[3]   On October 8, 2014, the State filed an amended request for a probation

      violation hearing alleging that Blankenship violated his probation by failing two

      drug screens. During a revocation hearing held on October 15, 2014,

      Blankenship admitted to the probation violation and the trial court imposed 180

      days of his previously suspended sentence. Then, on March 4, 2015, the State

      filed a second request for a probation violation hearing alleging that

      Blankenship had failed another drug screen and also was terminated from his

      court-ordered drug treatment program due to his failure to attend sessions.

      Blankenship admitted to the probation violations, and the trial court imposed




      Court of Appeals of Indiana | Memorandum Decision 15A01-1508-CR-1158 | March 11, 2016   Page 2 of 4
      the remainder (735 days) of his previously suspended sentence. This appeal

      ensued.


                                     Discussion and Decision
[4]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). It is within the trial court’s discretion to determine the conditions of

      probation and to revoke probation if those conditions are violated. Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). We review a trial court’s decision to

      revoke probation for an abuse of discretion. Ripps v. State, 968 N.E.2d 323, 326

      (Ind. Ct. App. 2012). An abuse of discretion occurs when the court’s decision is

      clearly against the logic and effect of the facts and circumstances before the

      court. Id. We neither reweigh evidence nor reassess witness credibility, and we

      consider only the evidence favorable to the trial court’s judgment. Id.


[5]   A trial court’s subsequent sentencing decisions following a revocation of

      probation are also reviewed for an abuse of discretion. Sparks v. State, 983

      N.E.2d 221, 224 (Ind. Ct. App. 2013). Once the court has concluded that

      probation has been violated, it may continue the defendant on probation,

      extend the probationary period for not more than one year beyond the original

      period, or order all or part of the previously suspended sentence to be executed.

      Ind. Code § 35-38-2-3(h)(3). Where a trial court has exercised its grace in

      granting a defendant probation rather than incarceration, it has considerable




      Court of Appeals of Indiana | Memorandum Decision 15A01-1508-CR-1158 | March 11, 2016   Page 3 of 4
      leeway in deciding how to proceed when the defendant then violates the

      conditions of his probation. Prewitt, 878 N.E.2d at 188.


[6]   Blankenship contends that the imposition of his entire suspended sentence was

      unwarranted because he “presented himself to the court as a drug addict eager

      to treat his problem.” Appellant’s Br. at 8. Blankenship directs us to his self-

      serving testimony during the second revocation hearing in which he claims that

      he is ready, able, and willing to participate in treatment to combat his

      addiction. However, Blankenship’s behavior belies his claim, and it is the trial

      court’s prerogative, not ours, to assess his credibility on this issue. This was

      Blankenship’s second probation violation in this cause, and the trial court had

      ample basis for determining that imposition of the entire suspended sentence

      was proper since its prior attempt at a lesser sanction had proven wholly

      unsuccessful. The object of probationary terms and conditions is to ensure that

      probation serves as a period of genuine rehabilitation. If a probationer

      repeatedly violates probation terms, as is the case with Blankenship, the very

      purpose of probation is defeated. Under the circumstances, we cannot say that

      the trial court abused its discretion in revoking Blankenship’s probation and

      ordering him to serve his entire suspended sentence.


[7]   Affirmed.


      Vaidik, C.J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1508-CR-1158 | March 11, 2016   Page 4 of 4